Exhibit 10.21
 
2186 S Holly Commercial Lease Agreement
 
SECTION ONE:
 
1.1  Date of Lease: August  17, 2012
 
1.2  Landlord:                             (Make checks payable to) ->
 
2186 S Holly St. Suite A
Denver, Colorado 80222
 
303-95 7-9199
2l86SHolly@gmail.com

1.3  Tenant:  James Baughman
 
1.4  Intended Use: Office for geologist
 
1.5  Leased Premises:
 
Unit(s) 104 & 106 consisting of approximately
827 rentable square feet
720 usable square feet,


a portion of the land and improvements commonly known and numbered as 2186 S
Holly; Denver, CO 802 2 2 ("The Building"), including a non-exclusive right,
subject to the provisions hereof and "Building Rules", to use common walkways,
hallways and passage ways and other common and public areas within and
appurtenances to the Building collectively called "Building Complex".
 
1.6 Lease Term: September 1, 2012 through August 31, 2013 (Office 106 will be
available on 9/3/ 12 due to carpet cleaning on 9/1 & 9/2)
 
If Landlord is unable to timely provide the Leased Premises, rent shall abate
for the period of de­ lay. Tenant shall make no other claim against Landlord for
any such delay.
 
1.7  Rental: The rent shall be $800/month (included conventional electric not
WindSource power)
 
The rental payment amount for any partial calendar months included in the lease
term shall be prorated on a daily basis. Tenant shall be charged a "late fee" of
$20/day for rental installments delivered after the first day of the month. Rent
shall be mailed to the address in section 1.2 or placed in the rent drop box
located in the break room.
 
1.8  Security Deposit: $ 513 (paid with previous lease)
 
page 1 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION  TWO:
 
2.1  Additional Provisions:
 
Thomas Patrick White is a licensed Colorado real estate broker (#2 2 5 571).
Wade Travis Green is a licensed Colorado real estate broker (#100024480).
 
A current copy of the Building Rules is attached to and made part of this lease
agreement.


2.2  Parking:
 
Tenant shall have the right to use of two space(s) in the Building Complex.
 
2.3  Signs:
 
A door plaque and lobby directory will be created with the following names:
 
104 – West Mountain Gold Corp.
 
106 – Fischer- Watt Corp.
 
2.4_Keys
 
A f ee of $10 per key will be charged for each key not returned except Mail Box
Keys. A f ee of $40 per key will be charged for every Mail Box Key that is not
returned.
 
By signing this lease you acknowledge the acceptance of the following keys:
 
Suite 106 Keys: #2
 
Front Door Keys: #2
 
Mail Box Keys: #104-1 #106-1
 
Trash Bin Keys: #0
 
Also please give a #104 key to Jim Creamer
 
page 2 of 9




 
 

--------------------------------------------------------------------------------

 
 
2.5  
5 Cleaning Permission

 
Tenant hereby agrees ------------- OR declinesto allow landlord's designated
cleaning service to hold a key to Tenant's suite and to permit access to suite
by cleaning service for the purpose of periodic cleaning.
 
Tenant also understands and acknowledges that it is Tenant's sole responsibility
to insure said contents of Tenant's suite.
 
Changes to this selection must be delivered to the landlord in writing
(including email).
 
2.6  
Electric Use

 
The allowance for electric use for the space is 60 kW*h/month per 100 square
feet of rentable space including lighting or 40 kW*h/month per 100 square feet
of rentable space excluding light­ ing. The landlord may bill tenant for use in
excess of this amount.
 
The tenant chooses to have their electric allowance be supplied by:
 
Xcel Energy Windsource renewably generated
electricity__________________($ 5/month per 100 rentable square f eet cost
included in amount 1.7).
 
Conventionally generated
electricity_____________________________  INCLUDED___________________________        


2.7  
7 HVAC comfort range

 
The landlord will make every attempt to provide a comfortable working
environment in accor­ dance with generally accepted commercial standards:
 
Cooling operation season (May 15 - September 15): 78 F maximum Heating operation
season (Year round): 68 F minimum
 
The tenant may use space heaters, personal heating or cooling devices only with
landlord's written permission (this does not include use of fans for
ventilation). Landlord may meter the electric use of such personal comfort
devices and/or charge an extra f ee for their use.
 
2.8  
Shared Internet Service

 
2.8.1  
Terms of Service:

 
 Building shared Internet service "Shared Internet" is provided on a "best
effort" basis. No guarantee can be made regarding connection speeds or uptime.

                  
 
Tenant is responsible for purchasing, installing, configuring, and maintaining
the necessary networking equipment for connecting their office to the Shared
Internet. Landlord may provide equipment loans, setup advice or assistance;
however, the responsibility for con­ necting to the Shared Internet and
maintaining a connection to the Shared Internet remains the Tenant's.

         
 
Tenant is responsible for the security of their own computers, equipment and
data. If ten­ ant is not personally knowledgeable about computer security they
will consult with a knowledgeable computer security expert about how to best
secure their computers and data. Computer security procedures include-but are
not necessarily limited to-the follow­ ing:

. Data backup
. Regular operating system updates
. Computer firewalls
. Anti-virus software and virus definition updates
. Office firewalls
 
2.8.2  
Release of Liability:

 
Tenant understands the possibility of the following, but not limited to: loss of
data, corrup­ tion of software, loss of privacy and exploitation of resources,
infiltration of viruses, Tro­ jans and worms, which may cause the following but
not limited to: loss of time, energy,and monetary resources, as well as cause
emotional, social, psychological, physical, finan­ cial distress.

 
 
As part of connecting to the Shared Internet the Tenant releases Landlord for
all liability consequent to their use of the service.



page 3 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION THREE:
 
 
This Commercial Lease Agreement ("Lease") is made by and between "Landlord" and
"Tenant". Landlord desires to lease the Leased Premises to Tenant, and Tenant
desires to lease the Leased Premises from Landlord for the term, at the rental
and upon the covenants, conditions and provi­ sions herein set forth.

 


 
THEREFORE, in consideration of the mutual promises herein, contained and other
good and valu­ able consideration, it is agreed:

 
3. Use.
 
Notwithstanding the forgoing, Tenant shall not use the Leased Premises for the
purposes of stor­ ing, manufacturing or selling any explosives, flammables or
other inherently dangerous substance, chemical, thing or device.

 
The Landlord is leasing the space for the use described in Section 1.4. Use of
the space for pur­ poses without the Landlord's written consent is a violation
of the terms of this lease following which Landlord can choose to terminate this
Lease.
 
If a Colorado or local license is required at the time of this lease, or becomes
required during the term of this lease, for the use described in Section 1.4,
then the tenant shall obtain the necessary license, maintain it in good standing
and provide a copy of this license to the Landlord.
 
3.2  
Sublease and Assignment.

 
Tenant shall have the right, without Landlord's consent, to assign this Lease to
a corporation with which Tenant may merge or consolidate, to any subsidiary of
Tenant, to any corporation under common control with Tenant, or to a purchaser
of substantially all of Tenant's assets. Except as set forth above, Tenant shall
not sublease all or any part of the Leased Premises or assign this Lease in
whole or in part without Landlord's consent. Such consent not to be unreasonably
with­ held or delayed.
 
3.3  
Repairs.

 
During the Lease term, Tenant shall make, at Tenant's expense, all necessary
repairs to the Leased Premises to the extent the needed repairs are caused by
Tenant's occupancy of the Leased Prem­ ises and not by normal wear and tear.
Landlord shall be responsible for repairs to all structural elements of the
Building and Leased Premises, including without limit major mechanical systems
and the roof , as well as for any necessary repairs to the Leased Premises not
resulting from Ten­ ant's occupancy of the Premises (e.g., repairs necessitated
by flooding or other natural disaster).
 
3.4 Tenant's use.
 
 
Tenant, at Tenant's expense, shall have the right following Landlord's consent
to remodel, redeco­ rate, and make additions, improvements and replacements of
and to all or any part of the Leased Premises from time to time as Tenant may
deem desirable, provided the same are made in a workmanlike manner and utilizing
good quality materials. Tenant shall have the right to place and  install
personal property, trade fixtures, equipment and other temporary installations
in and upon the Leased Premises, and fasten the same to the premises. All
personal property, equipment, ma­ chinery, trade fixtures and temporary
installations, whether acquired by Tenant at the com­ mencement of the Lease
term or placed or installed on the Leased Premises by Tenant thereafter, shall
remain Tenant's property free and clear of any claim by Landlord. Tenant shall
have the right to remove the same at any time during the term of this Lease
provided that all damage to the Leased Premises caused by such removal shall be
repaired by Tenant at Tenant's expense. At the end of the lease term the tenant
shall remove the same and repair any damages caused by re­moval.

 
 

 
 
Tenant shall keep all portions of the Premises in good order, condition and
repair during the Lease Term (excluding normal wear and tear).

 
page 4 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
3.5 Property Taxes.
 
Landlord shall pay, prior to delinquency, all general real estate taxes and
installments of special assessments coming due during the Lease term on the
Leased Premises, and all personal property taxes with respect to Landlord's
personal property, if any, on the Leased Premises. Tenant shall be responsible
for paying all personal property taxes with respect to Tenant's personal
property at the Leased Premises.
 
3.6. Insurance.
 
A. If the Leased Premises or any other party of the Building is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant's agents, employees or invitees, rent shall not be diminished or abated
while such damages are under repair, and Tenant shall be responsible for the
costs of repair not covered by insurance.
 
B.  Landlord shall maintain fire and extended coverage insurance on the Building
and the Leased Premises in such amounts as Landlord shall deem appropriate.
Tenant shall be responsible, at its expense, for fire and extended coverage
insurance on all of its personal property, including re­ movable trade fixtures,
located in the Leased Premises.
 
C. Tenant and Landlord shall, each at its own expense, maintain a policy or
policies of comprehen­ sive general liability insurance with respect to the
respective activities of each in the Building with the premiums thereon fully
paid on or before due date, issued by and binding upon some insur­ ance company
approved by Landlord, such insurance to afford minimum protection of not less
than $1,000,000 combined single limit coverage of bodily injury, property damage
or combination thereof . Landlord shall be listed as an additional insured on
Tenant's policy or policies of compre­ hensive general liability insurance, and
Tenant shall provide Landlord with current Certificates of Insurance evidencing
Tenant's compliance with this Paragraph. Tenant shall obtain the agreement of
Tenant's insurers to notify Landlord that a policy is due to expire at least
(10) days prior to such expiration. Landlord shall not be required to maintain
insurance against thefts within the Leased Premises or the Building.
 
3.7  
7 Utilities.

 
 
The landlord shall provide the building with electric service, gas (building
heat), water, sewer, and trash and will pay the costs of these utilities.

 


 
Tenant acknowledges that the Leased Premises are designed to provide standard
off ice use electri­ cal facilities and standard office lighting. Tenant shall
not use any equipment or devices that util­ ize excessive electrical energy or
which may, in Landlord's reasonable opinion, overload the wir­ ing or interfere
with electrical services to other tenants.

 
3.8  
Signs.

 
Following Landlord's consent Tenant shall have the right to place on the Leased
Premises, at loca­ tions selected by Tenant, any signs which are permitted by
applicable zoning ordinances and pri­ vate restrictions. Landlord may ref use
consent to any proposed sign that is in Landlord's opinion too large, deceptive,
unattractive or otherwise inconsistent with or inappropriate to the Leased
Premises or use of any other tenant. Landlord shall assist and cooperate with
Tenant in obtaining any necessary permission from governmental authorities or
adjoining owners and occupants for Tenant to place or construct the foregoing
signs. Tenant shall repair all damage to the Leased Premises resulting from the
removal of signs installed by Tenant.


page 5 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
3.9 Entry.
 
 
Landlord shall have the right to enter upon the Leased Premises at reasonable
hours to inspect the same, provided Landlord shall not thereby unreasonably
interfere with Tenant's business on the Leased Premises.

 
3.10  
Parking.

 
During the term of this Lease, Tenant shall have the non-exclusive use in common
with Landlord, other tenants of the Building, their guests and invitees, of the
non-reserved common automobile parking areas, driveways, and footways, subject
to rules and regulations for the use thereof as prescribed from time to time by
Landlord. Landlord reserves the right to designate parking areas within the
Building or in reasonable proximity thereto, for Tenant and Tenant's agents and
em­ ployees. Tenant shall provide Landlord with a list of all license numbers
for the cars owned by Tenant, its agents and employees.
 
Vehicles shall not be parked on the premises for more than 24-hours
consecutively.
 
3.11  
Building Rules.

 
Tenant will comply with the rules of the Building ("Building Rules") adopted and
altered by Land­ lord from time to time and will cause all of its agents,
employees, invitees and visitors to do so; all changes to such rules will be
sent by Landlord to Tenant in writing. The initial rules for the Build­ ing are
attached hereto and incorporated herein for all purposes.
 
3.12  
Damage and Destruction.

 
Subject to Section 3.6 above, if the Leased Premises or any part thereof or any
appurtenance thereto is so damaged by fire, casualty or structural def ects that
the same cannot be used for Ten­ ant's purposes, then Tenant shall have the
right within ninety (90) days following damage to elect by notice to Landlord to
terminate this Lease as of the date of such damage. In the event of minor damage
to any part of the Leased Premises, and if such damage does not render the
Leased Prem­ ises unusable for Tenant's purposes, Landlord shall promptly repair
such damage at the cost of the Landlord. In making the repairs called for in
this paragraph, Landlord shall not be liable for any delays resulting from
strikes, governmental restrictions, inability to obtain necessary materi­ als or
labor or other matters which are beyond the reasonable control of Landlord.
Tenant shall be relieved from paying rent and other charges during any portion
of the Lease term that the Leased Premises are inoperable or unfit for
occupancy, or use, in whole or in part, for Tenant's purposes. Rentals and other
charges paid in advance for any such periods shall be credited on the next ensu­
ing payments, if any, but if no further payments are to be made, any such
advance payments shall be ref unded to Tenant. The provisions of this paragraph
extend not only to the matters aforesaid, but also to any occurrence which is
beyond Tenant's reasonable control and which renders the Leased Premises, or any
appurtenance thereto, inoperable or unfit for occupancy or use, in whole or in
part, for Tenant's purposes.
 
3.13 Default.
 
If default shall at any time be made by Tenant in the payment of rent when due
to Landlord as herein provided, and if said default shall continue for fif teen
(15) days af ter written notice has been given to Tenant by Landlord-or if
default shall be made in any of the other covenants or conditions to be kept,
observed and performed by Tenant, and such default shall continue for thirty
(30) days af ter notice thereof in writing to Tenant by Landlord without
correction there­ of -then having been commenced and thereafter diligently
prosecuted, Landlord may declare the term of this Lease ended and terminated by
giving Tenant written notice of such intention, and if possession of the Leased
Premises is not surrendered, Landlord may reenter said premises. Land­ lord
shall have, in addition to the remedy above provided, any other right or remedy
available to Landlord on account of any Tenant default, either in law or equity.
Landlord shall use reasonable efforts to mitigate its damages.
 
page 6 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
3.14 Quiet Possession.
 
Landlord covenants and warrants that upon performance by Tenant of its
obligations hereunder, Landlord will keep and maintain Tenant in exclusive,
quiet, peaceable and undisturbed and unin­ terrupted possession of the Leased
Premises during the term of this Lease.
 
3.15 Condemnation.
 
If any legally, constituted authority condemns the Building or such part thereof
which shall make the Leased Premises unsuitable for leasing, this Lease shall
cease when the public authority takes possession, and Landlord and Tenant shall
account for rental as of that date. Such termination shall be without prejudice
to the rights of either party to recover compensation from the con­ demning
authority for any loss or damage caused by the condemnation. Neither party shall
have any rights in or to any award made to the other by the condemning
authority.
 
3.16  
Subordination.

 
Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust
or other lien presently existing or hereafter arising upon the Leased Premises,
or upon the Building and to any renewals, refinancing and extensions thereof ,
but Tenant agrees that any such mortgagee shall have the right at any time to
subordinate such mortgage, deed of trust or other lien to this Lease on such
terms and subject to such conditions as such mortgagee may deem appropriate in
its dis­ cretion.
 
Landlord is hereby irrevocably vested with full power and authority to
subordinate this Lease to any mortgage, deed of trust or other lien now existing
or hereafter placed upon the Leased Prem­ ises of the Building, and Tenant
agrees upon demand to execute such further instruments subor­ dinating this
Lease or attorning to the holder of any such liens as Landlord may request. In
the event that Tenant should fail to execute any instrument of subordination
herein required to be executed by Tenant promptly as requested, Tenant hereby
irrevocably constitutes Landlord as its attorney-in-fact to execute such
instrument in Tenant's name, place and stead, it being agreed that such power is
one coupled with an interest.


Tenant agrees that it will from time to time upon request by Landlord execute
and deliver to such persons as Landlord shall request a statement in recordable
form certifying that this Lease is un­ modified and in full force and effect (or
if there have been modifications, that the same is in f ull force and effect as
so modified), stating the dates to which rent and other charges payable under
this Lease have been paid, stating that Landlord is not in default hereunder (or
if Tenant alleges a default stating the nature of such alleged default) and
further stating such other matters as Land­ lord shall reasonably require.
 
3.17  
Security Deposit.

 
The Security Deposit  shall be held by Landlord without  liability for interest
and as security for the performance  by Tenant  of  Tenant's covenants and
obligations under  this Lease,  it being  expressly understood  that the
Security Deposit  shall not be considered an advance payment  of  rental or a
measure of Landlord's damages in case of  default by Tenant. Unless otherwise
provided by man­ datory non-waivable law or regulation, Landlord may commingle
the Security Deposit with Land­ lord's other funds. Landlord may, from time to
time, without prejudice to any other remedy, use the Security Deposit to the
extent necessary to make good any arrearages of rent or to satisfy any other
covenant or obligation of Tenant hereunder. Following any such application of
the Security Deposit, Tenant shall pay to Landlord on demand the amount so
applied in order to restore the Security Deposit to its original amount.
If Tenant ·is not in default at the termination of this Lease, the balance of
the Security Deposit remaining af ter any such application shall be returned by
Landlord to Tenant. If Landlord transfers its interest in the Premises during
the term of this Lease, Landlord may assign the Security Deposit to the
transferee and thereafter shall have no further liability for the return of such
Security Deposit.
 
page 7 of 9
 
 
 

--------------------------------------------------------------------------------

 


3.18  
Notice.

 
 
Any notice required or permitted under this Lease shall be deemed sufficiently
given or served if sent by United States certified mail, return receipt
requested. Landlord and Tenant shall each have the right from time to time to
change the place notice is to be given under this paragraph by writ­ ten notice
thereof to the other party.

 
Notice by email is also deemed sufficiently given when a reply message
acknowledging receipt has been returned to the original sender.
 
3.19  
Brokers.

 
 
Tenant represents that Tenant was not shown the Premises by any real estate
broker or agent and that Tenant has not otherwise engaged in, any activity which
could form the basis for a claim for real estate commission, brokerage fee,
finder's fee or other similar charge, in connection with this Lease.

 
3.20  
Waiver.

 
No waiver of any default of Landlord or Tenant hereunder shall be implied from
any omission to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated. One or more waivers by Landlord or Tenant shall
not be construed as a waiver of a subsequent breach of the same covenant, term
or condition.
 
3.21  
Memorandum of Lease.

 
 
The parties  hereto  contemplate that this Lease should not and shall not be
filed for record,  but in lieu thereof , at the request  of either party,
Landlord and Tenant shall execute a Memorandum  of Lease to be recorded  for the
purpose  of giving record notice of  the appropriate  provisions  of  this
Lease.

 
3.22  
Headings.

 
 
The headings used in this Lease are for convenience of the parties only and
shall not be consid­ ered in interpreting the meaning of any provision of this
Lease.

 
3.23  
Successors.

 
The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.
 
3.24  
Consent.

 
Landlord shall not unreasonably withhold or delay its consent with respect to
any matter for which Landlord's consent is required or desirable under this
Lease.
 
page 8 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 S Landlord's Services.
 
Landlord shall maintain the Building Complex in good condition and repair.
Janitorial service to the Premises three days per week, holidays excluded; water
sufficient for normal office use of the Premises. Landlord shall not be liable
for damages nor shall any rent be abated for failure to fur­ nish, or delay in
furnishing any such service which is occasioned by needed repairs, renewals or
improvements, or by any strike or labor controversy, or by any act or default of
Tenant, or due to the inability of Landlord to obtain fuel or power from any
utility company, or for any cause be­ yond the reasonable control of Landlord.
 
3.26  
Compliance with Law.

 
Tenant shall comply with all laws, orders, ordinances and other public
requirements now or here­ af ter pertaining to Tenant's use of the Leased
Premises. Landlord shall comply with all laws, or­ ders, ordinances and other
public requirements now or hereafter affecting the Leased Premises.
 
3.27  
7 Final Agreement.

 
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.
 
3.28  
Governing Law.

 
This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the State of Colorado.
 


 
IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above writ­ ten.

 
       /s/ James Baughman 8/31/12
 
      James Baughman
 
       Authorized signature + date
 
Thomas White, Manager for 2186 S. Holly LLC
 
9/3/12


 
Tenant contact info: Alternate address
          Street:
                                    City, State, Zip:

             
 
Phone:
Email:

 
page 9 of 9